EDITH H. JONES, Circuit Judge,
dissenting:
With due respect to my colleagues, I dissent from the decision to overturn the BRB’s award of dollar-for-dollar credit to New Orleans Stevedores for the amounts paid in settlement to Ibos’s widow by his previous employers Valor and Anchor. In consequence of the majority decision, Mrs. Ibos recovers considerably more benefits than she would with a single application of LHWCA compensation. The majority’s rationale is that the credit doctrine is “extra-statutory,” and although this court approved the doctrine in a previous en banc decision,1 the majority will not “extend” the doctrine to this allegedly distinct situation.
The majority, in my view, too lightly disregards Nash, which approved the BRB’s now 30-year old credit doctrine expressly because that rule assures fairness both to employees and employers — guaranteeing full reimbursement to the former while protecting the latter against double payments of benefits. Although Nash arose from an aggravating injury, there is no persuasive reason to distinguish last employer rule cases and aggravation rule cases. The difference between the names is more a matter of identification than substance. Under both rules, the last employer to expose the claimant to the cause of the injury or disease is responsible for the entire compensation award.2 As this court has acknowledged, the last employer rule “can operate inequitably where a claimant worked only a minimal time for the last covered employer.” Avondale In*489dus., Inc. v. Director, OWCP, 977 F.2d 186, 190 (5th Cir.1992). In aggravation rule cases “[t]he credit doctrine was developed to prevent double recoveries where the worker has been previously compensated/or the same disability.” ITO Corp. v. Director, OWCP [Aples], 888 F.2d 422, 427 (5th Cir.1989) (emphasis added). This is consistent with one of the primary objectives of LHWCA: “to protect employers who are subjected to absolute liability by the Act.” Louviere v. Shell Oil Co., 509 F.2d 278, 283 (5th Cir.1975) (quoting Pope & Talbot, Inc. v. Hawn, 346 U.S. 406, 412, 74 S.Ct. 202, 206, 98 L.Ed. 143 (1953)). The majority, however, is willing to allow a double recovery in this case because it nominally falls within the last employer rule rather than the aggravation rule.3
In fact, one might reasonably read Car-dillo itself, which originated the extra-statutory last employer rule, to be an aggravation rule case. See Cardillo, 225 F.2d at 140-42 (claimants suffered permanent hearing loss due to exposure while working for various employers); Avondale Indus., Inc., 977 F.2d at 189 n. 1 (stating that “the aggravation rule allows a complainant compensation where work-related acoustic trauma aggravates or combines with a pri- or hearing impairment”). If Cardillo is fairly read to represent an aggravation of an occupational injury or disease, then this court is bound by Nash to apply the credit rale.
The majority reasons that the credit rule must be limited because it is “extra-statutory.” That reasoning simply flies in the face of the Nash decision, which up-' held the credit rule notwithstanding its extrastatutory character. Moreover, the credit doctrine operates here to ameliorate the dramatic consequences of another judicially created rale. The majority purports to defend the last employer rale as if it had been approved by Congress, but this court has characterized it as “a judicially created rule for allocating liability among employers in cases where an occupational disease develops after prolonged exposure.” Avondale Indus., Inc., 977 F.2d at 190 (emphasis added) (quotation omitted).
If these issues were questions of first impression, we might look at no more than the statutory language of the LHWCA and might conclude that there is no justification for the last employer rale or the credit doctrine. Given the wealth of precedent, however, we are not free to roam. We are justifiably bound by a fifty-year old last employer rale, a thirty-year old credit doctrine, a fifteen-year old en banc decision of this court (Nash) and ten-year old interpretations of the foregoing (Avondale Indus. and Aples). Only by picking and choosing among the authorities does the majority reach the patently inequitable result in this case.
I respectfully DISSENT.

. Strachan Shipping Co. v. Nash, 782 F.2d 513, 518-22 (5th Cir.1986) (enbanc).


. In fact, under the last employer rule, the last employer need not be an actual cause, but simply a potential cause of the occupational disease. Avondale Indus., Inc., 977 F.2d at 190.


. In fact, the aggravation rule finds its origins in the last employer rule. Foundation Constructors, Inc. v. Director, OWCP [Vanover], 950 F.2d 621, 623 (9th Cir.1991); see also Bath Iron Works Corp. v. Dir., OWCP, 244 F.3d 222, 228 (1st Cir.2001) (stating that the aggravation rule "is really nothing more than a variation of the last employer rule”).